ORDER ON MOTION TO SHOW CAUSE
R. GLEN AYERS, Jr., Chief Judge.
Because this Chapter XI case has been pending for twelve years, the court issued an order to show cause as to why the case should not be converted or dismissed. In response, the debtor cited the court to In re Gary Aircraft Cory., 698 F.2d 775 (1983), cert. denied, 464 U.S. 820, 104 S.Ct. 82, 78 L.Ed.2d 92 (1983), in which the Fifth Circuit ordered this bankruptcy court to stay further action on the central issues in this case “pending proceedings before the Armed Services Board of Contract Appeals”. Id. at 785.
The Fifth Circuit believed that this bankruptcy court should be forced to defer because of the expertise of the Board, and that such “would not impair the primary goal of bankruptcy — requiring satisfaction of all claims ... in a central forum ... Id. at 783.
Well, this all may be fine, but those issues were initially resolved by this court after an eight month trial conducted in 1978 and 1979. Following the trial, the appeals process took nearly four years.
At that point the matter went to the Board where the issues are still pending after five years. The case cannot be closed nor assets distributed until the Board acts. All of this means that, for example, employees with claims over twelve years old have yet to be paid.
It is, therefore, ORDERED that the court’s order to show cause be withdrawn.